326 S.W.3d 833 (2010)
STATE of Missouri, Respondent,
v.
Lyle M. SCHOOLFIELD, Appellant.
No. WD 71107.
Missouri Court of Appeals, Western District.
December 14, 2010.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
*834 Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Lyle M. Schoolfield was convicted in the Circuit Court of Ray County of one count of sale of a controlled substance, two counts of possession of a controlled substance with the intent to distribute, two counts of possession of a controlled substance, and one count of possession of drug paraphernalia with the intent to deliver or sell. On appeal, Schoolfield challenges the sufficiency of the evidence on each count. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).